                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.1 Page 1 of 25


                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           Matthew I. Kaplan (SBN 177242)
                                                                                                         2 matthew.kaplan@tuckerellis.com
                                                                                                           515 South Flower Street, Forty-Second Floor
                                                                                                         3 Los Angeles, CA 90071
                                                                                                           Telephone:    213.430.3400
                                                                                                         4 Facsimile:    213.430.3409
                                                                                                         5 THE CONCEPT LAW GROUP, P.A.
                                                                                                           Alexander D. Brown (FL BN 752665) (pro hac vice application forthcoming)
                                                                                                         6 ABrown@ConceptLaw.com
                                                                                                           Adam S. Goldman (FL BN 86761) (pro hac vice application forthcoming)
                                                                                                         7 AGoldman@ConceptLaw.com
                                                                                                           6400 N. Andrews Avenue, Suite 500
                                                                                                         8 Fort Lauderdale, Florida 33309
                                                                                                           Telephone: 754.300.1325
                                                                                                         9 Facsimile: 754.300.1501
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Attorneys for Plaintiff
                                                                                                           ATM METABOLICS, LLC
                                                                                                        11
                                                                                                        12                           UNITED STATES DISTRICT COURT
                                                                                                        13                         SOUTHERN DISTRICT OF CALIFORNIA
TUCKER ELLIS LLP




                                                                                                        14 ATM METABOLICS, LLC,                          Case No. '19CV0170 MMA MDD
                                                                                                        15                      Plaintiff,               COMPLAINT FOR BREACH OF
                                                                                                                                                         CONTRACT AND DECLARATORY
                                                                                                        16           v.                                  RELIEF
                                                                                                        17 HOLISTA COLLTECH LIMITED,                     DEMAND FOR JURY TRIAL
                                                                                                        18                      Defendant.
                                                                                                        19
                                                                                                        20           Plaintiff, ATM METABOLICS, LLC, alleges as follows:
                                                                                                        21                                        PARTIES
                                                                                                        22           1.   Plaintiff, ATM METABOLICS, LLC (“ATM”), is a limited liability company
                                                                                                        23 organized and existing under the laws of the State of Florida, with a principal place of
                                                                                                        24 business at 6039 Cypress Gardens Blvd., #313, Winter Haven, Florida 33884
                                                                                                        25           2.   Defendant, HOLISTA COLLTECH LIMITED (“Holista”), is an Australian
                                                                                                        26 limited company, located at Suite 12, Level 1, 11 Ventor Avenue, West Perth, WA,
                                                                                                        27 Australia 6005.
                                                                                                        28 / / /

                                                                                                                            COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.2 Page 2 of 25


                                                                                                         1                                JURISDICTION AND VENUE
                                                                                                         2           3.    This Court has jurisdiction over Holista because it does business in California,
                                                                                                         3 and has entered into an agreement providing for jurisdiction in this judicial district.
                                                                                                         4           4.    This Court has subject matter jurisdiction over this action pursuant to 28
                                                                                                         5 U.S.C. §§ 1332(a) and 2201, as ATM and Holista (collectively, the “Parties”) are citizens
                                                                                                         6 of different states, and the amount in controversy exceeds $75,000.00.
                                                                                                         7           5.    This Court also has supplemental jurisdiction over the declaratory relief
                                                                                                         8 claims herein under 28 U.S.C. § 1367(a) because those claims are joined with, and are so
                                                                                                         9 related to ATM’s breach of contract claim over which this Court has original jurisdiction
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 pursuant to 28 U.S.C. 1332(a), such that they form part of the same case or controversy
                                                                                                        11 under Article III of the United States Constitution.
                                                                                                        12           6.    Venue is proper in this Court because the Parties entered into an agreement
TUCKER ELLIS LLP




                                                                                                        13 providing for jurisdiction in this judicial district.
                                                                                                        14           7.    All conditions precedent have been met, waived, or satisfied to bring this
                                                                                                        15 lawsuit.
                                                                                                        16                                  GENERAL ALLEGATIONS
                                                                                                        17                                      Background of ATM
                                                                                                        18           8.    ATM is a leading research firm dedicated to the discovery of new and useful
                                                                                                        19 ways to improve metabolic and neurological function.
                                                                                                        20           9.    Since 2007, Dr. M. Joseph Ahrens (“Dr. Ahrens”) has served as the Managing
                                                                                                        21 Director and Chief Executive Officer (CEO) of ATM. Dr. Ahrens has been involved in
                                                                                                        22 nutrition research since 1989, and involved in the research and development of methods of
                                                                                                        23 using natural ingredients to improve health since 2001.
                                                                                                        24           10.   In 2015 and 2016, Dr. Ahrens was nominated for the Nobel Prize for his
                                                                                                        25 breakthrough work using natural ingredients to address major health issues such as
                                                                                                        26 diabetes, Alzheimer’s, Ebola, SARS (Severe Acute Respiratory Syndrome), and even the
                                                                                                        27 flu.
                                                                                                        28           11.   Consistent with such work, Dr. Ahrens and his co-inventor (Daryl Thompson)

                                                                                                                                                           2
                                                                                                                             COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.3 Page 3 of 25


                                                                                                         1 developed a groundbreaking supplement that consists of a naturally derived compound that
                                                                                                         2 has the unique ability to “buffer” and “quelch” the effects of glucose on the human
                                                                                                         3 metabolic pathway.
                                                                                                         4           12.   This revolutionary discovery has been marketed under the Emulin® brand by
                                                                                                         5 ATM and its licensees since at least 2010, and has proven instrumental in improving the
                                                                                                         6 lives of individuals worldwide.
                                                                                                         7           13.   The cutting-edge nature of this particular discovery has been granted patent
                                                                                                         8 protection by the United States Patent and Trademark Office through the issuance of U.S.
                                                                                                         9 Patent Nos. 7,943,164 and 8,198,319, and is also the subject of thirteen issued or pending
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 patents worldwide.
                                                                                                        11           14.   The Emulin® name is also registered with the USPTO under Registration No.
                                                                                                        12 3941075 in International Class No. 5 for use in connection with “Dietary and nutritional
TUCKER ELLIS LLP




                                                                                                        13 supplements for weight loss; dietetic foodstuffs and nutritional additives for medical
                                                                                                        14 purposes for use in foods and dietary supplements for human and animal consumption;
                                                                                                        15 foods for medically restricted diets, dietary supplemental drinks” with a first use and first
                                                                                                        16 use in commerce date of December 10, 2010. The Emulin® mark is Incontestable pursuant
                                                                                                        17 to 15 U.S.C. §1065.
                                                                                                        18                                    Holista and iGalen, Inc.
                                                                                                        19           15.   Holista is engaged in the preparation, manufacture, distribution, and sale of
                                                                                                        20 nutraceutical products.
                                                                                                        21           16.   In order to facilitate distribution and sales of such products, Holista works
                                                                                                        22 through iGalen, Inc., of which Holista owns 47%, to manage and grow a distribution
                                                                                                        23 network for its nutraceutical products.
                                                                                                        24           17.   More specifically, iGalen is a network marketing company with independent
                                                                                                        25 distributors responsible for selling Holista’s nutraceutical products – in this case, Emulin®.
                                                                                                        26           18.   Although technically separate entities, Holista and iGalen share overlapping
                                                                                                        27 common ownership with some of its shareholders, and also share common executive
                                                                                                        28

                                                                                                                                                          3
                                                                                                                             COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.4 Page 4 of 25


                                                                                                         1 personnel. For example, Holista’s CEO, Dr. Rajen, is also a shareholder of iGalen and
                                                                                                         2 serves as iGalen’s CEO.
                                                                                                         3           19.   As it relates to the facts germane to this suit, Holista, through iGalen, built its
                                                                                                         4 Emulin® sales force primarily through two individuals; to wit: Dori O’Neill and Jana
                                                                                                         5 Jorgenson, both of whom maintain active relationships with hundreds of sales force team
                                                                                                         6 members.
                                                                                                         7           20.   Indeed, O’Neill and Jorgenson, and their respective sales team networks,
                                                                                                         8 accounted for approximately 60% of Holista/iGalen’s sale force, and approximately 60%-
                                                                                                         9 70% of Holista/iGalen’s sales volume.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10           21.   Not surprisingly, at all times relevant to this lawsuit, Holista/iGalen held
                                                                                                        11 O’Neill and Jorgenson out to ATM as their top distributors. In fact, upon information and
                                                                                                        12 belief, Jorgenson was the highest level distributor in iGalen, and the only distributor to
TUCKER ELLIS LLP




                                                                                                        13 achieve Triple Diamond status.
                                                                                                        14                            Relationship Between ATM and Holista
                                                                                                        15           22.   On January 9, 2017, ATM and Holista entered into an Exclusive Product
                                                                                                        16 Management Agreement and Distribution Agreement (the “Agreement”) with an initial
                                                                                                        17 five-year term. A true and correct copy of the Agreement is attached as Exhibit A.
                                                                                                        18           23.   This Agreement granted Holista, in part, the exclusive right to market,
                                                                                                        19 promote, and sell Emulin®1 in the Multi-Level-Marketing (“MLM”) space throughout the
                                                                                                        20 world, in exchange, in pertinent part, for royalty payments.
                                                                                                        21           24.   However, as explained below, Holista has failed to meet its contractual
                                                                                                        22 obligations since the inception of the Agreement, and has strung ATM along for more than
                                                                                                        23 one year with promises (that would eventually prove to be false) that Holista’s poor
                                                                                                        24 performance would improve.
                                                                                                        25
                                                                                                        26   1
                                                                                                            More specifically, the “Product,” as defined in Section 1.1(g) of the Agreement, refers to
                                                                                                        27 “that certain nutritional supplement designed, developed, marketed, and sold by ATM as
                                                                                                           detailed in US patent 7,943,164 and any other worldwide patents, described as a natural,
                                                                                                        28 over-the-counter plant-based compound that works with enzymes to metabolize
                                                                                                           carbohydrates and lower blood sugar levels.”
                                                                                                                                                             4
                                                                                                                             COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.5 Page 5 of 25


                                                                                                         1           25.   For instance, Holista’s sales have been well-below expectations since the
                                                                                                         2 inception of the Agreement, and Holista oftentimes has been unable to provide ATM with
                                                                                                         3 monthly sales reports.
                                                                                                         4           26.   Over time, it became clear that Holista did not have the proper systems in
                                                                                                         5 place to effectively fulfill its contractual obligations. Indeed, ATM was often told by some
                                                                                                         6 of Holista’s distributors (i.e., those working under iGalen) that Holista’s back-office, sign-
                                                                                                         7 up procedures and software were cumbersome and ineffective, which resulted in lost sales.
                                                                                                         8           27.   In fact, distributors complained to ATM that orders of Emulin® were
                                                                                                         9 oftentimes severely delayed, or never arrived at all. This caused the distributors to lose
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 customers, and in the process, damaged the reputations of ATM, Dr. Ahrens, and many of
                                                                                                        11 the distributors working under iGalen, all of which ultimately served to tarnish the
                                                                                                        12 Emulin® brand.
TUCKER ELLIS LLP




                                                                                                        13           28.   Nevertheless, Holista’s CEO, Dr. Rajen, consistently told ATM not to worry
                                                                                                        14 because, as he explained, Holista was building its distributor team (i.e., through iGalen)
                                                                                                        15 and that everything would beneficially “blow up” in short order. In reliance upon these
                                                                                                        16 representations, ATM continued to support Holista. Holista’s performance, however,
                                                                                                        17 failed to improve.
                                                                                                        18           29.   Although Holista, through iGalen, was attempting to build a sales force,
                                                                                                        19 ultimately it was one final self-inflicted wound that served as the proverbial final nail in
                                                                                                        20 the coffin that rendered Holista unable to fulfill its contractual obligations.
                                                                                                        21           30.   Over time, O’Neill and Jorgenson (Holista/iGalen’s top distributors) grew
                                                                                                        22 frustrated with Holista/iGalen’s performance and inability to competently support its
                                                                                                        23 distributors and their customers, and expressed these concerns to ATM and Dr. Ahrens
                                                                                                        24 from time-to-time. Nevertheless, due to Holista’s promises of improved performance,
                                                                                                        25 O’Neill and Jorgenson encouraged ATM to “hang on.”
                                                                                                        26           31.   Shockingly, however, and despite their positions as the top sales leaders for
                                                                                                        27 Holista/iGalen, in September 2018, Holista/iGalen inexplicably suspended O’Neill and
                                                                                                        28 Jorgenson from Holista/iGalen’s Executive Leadership Working Group.

                                                                                                                                                          5
                                                                                                                             COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.6 Page 6 of 25


                                                                                                         1           32.   Upon information and belief, these suspensions were a result of O’Neill and
                                                                                                         2 Jorgenson complaining to ATM and Dr. Ahrens about Hollista/iGalen.
                                                                                                         3           33.   Worse, thereafter, Holista/iGalen fired O’Neill and Jorgenson, effectively
                                                                                                         4 eliminating 60-70% of their sales volume, and crippling Holista/iGalen’s ability to perform
                                                                                                         5 under the Agreement.
                                                                                                         6           34.   Upon information and belief, the fallout from the firings of O’Neill and
                                                                                                         7 Jorgenson resulted in 80% of iGalen’s sales force quitting, which further crippled
                                                                                                         8 Holista/iGalen’s ability to perform under the Agreement.
                                                                                                         9           35.   Since the firings of O’Neill and Jorgenson, Holista has failed to pay the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 monthly royalty fees to ATM, and has otherwise been unable to fulfill its obligations under
                                                                                                        11 the Agreement.
                                                                                                        12                                  Holista’s Contractual Breaches
TUCKER ELLIS LLP




                                                                                                        13                 A.      Monthly Royalty Payments
                                                                                                        14           36.   Section 3 of the Agreement requires that Holista pay a monthly royalty to
                                                                                                        15 ATM in the amount of $15,000.00, plus an additional monthly royalty for each unit sold,
                                                                                                        16 all of which is to be paid on the 15th day of each month.
                                                                                                        17           37.   However, the $15,000.00 monthly license fees due for November and
                                                                                                        18 December 2018, and January 2019 have not been received, nor have any royalty payments
                                                                                                        19 been received since August 2018.
                                                                                                        20           38.   As of the filing of this Complaint, Holista remains in material default for these
                                                                                                        21 non-payments under the Agreement.
                                                                                                        22                 B.      Customer Relations
                                                                                                        23           39.   Section 4.5 of the Agreement provides, “Holista shall provide all customer
                                                                                                        24 relations to customers and end users of the Product, and respond to customer queries via
                                                                                                        25 email or telephone support line.”
                                                                                                        26           40.   Holista has failed to adhere to Section 4.5, as Holista failed to provide
                                                                                                        27 customer service, which caused complaining customers and distributors to direct their
                                                                                                        28 concerns to ATM.

                                                                                                                                                            6
                                                                                                                                COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.7 Page 7 of 25


                                                                                                         1           41.   More troubling, ATM and Dr. Ahrens were often left to respond to these
                                                                                                         2 complaints and questions without substantive support from Holista, which created a drain
                                                                                                         3 on ATM and Dr. Ahrens, and frustration for all parties, particularly because ATM and Dr.
                                                                                                         4 Ahrens were not involved with the issues raised by the customers and distributors, and
                                                                                                         5 thus, were unable to resolve customer issues.
                                                                                                         6           42.   In fact, in derogation of its obligations, Holista even suggested that ATM
                                                                                                         7 create a Facebook page to handle customer and distributor complaints.
                                                                                                         8           43.   Incredibly, despite Holista’s failure to handle all customer relations issues,
                                                                                                         9 which led to those inquiries being directed to ATM, Dr. Rajen demanded that ATM and
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Dr. Ahrens refrain from speaking with any distributors as doing so, he claimed, would
                                                                                                        11 breach the Agreement.
                                                                                                        12                 C.      Operations and Expenses
TUCKER ELLIS LLP




                                                                                                        13           44.   Section 5.2 of the Agreement provides that Holista will pay Dr. Ahrens to
                                                                                                        14 assist in the promotion of Emulin® and be reimbursed for his expenses. Specifically, this
                                                                                                        15 section provides, in part, “[i]t is understood and agreed that the following costs of such
                                                                                                        16 assistance shall be borne by Holista: (i) Speaking Fees: $500/appearance (North America);
                                                                                                        17 $3,500 for a week appearance overseas; and (ii) All travel-related expenses (taxis, car rental
                                                                                                        18 and premium economy class airline travel).”
                                                                                                        19           45.   Despite ATM and Dr. Ahrens’ submission for requests for reimbursement for
                                                                                                        20 travel and speaking fees, Holista has not paid such reimbursements or fees, which total
                                                                                                        21 $23,282.18.
                                                                                                        22                 D.      Termination for Material Change in Sales Personnel, Sales &
                                                                                                        23                         Marketing Capability, and Financial Condition of Holista
                                                                                                        24           46.   Section 8.2(c) provides that the Agreement may be immediately terminated
                                                                                                        25 by ATM if there should occur,
                                                                                                        26                 …any material change in the management, ownership, control,
                                                                                                                           sales personnel, sales and marketing capability, or financial
                                                                                                        27
                                                                                                                           condition of Holista that prevents Holista from fulfilling its
                                                                                                        28                 obligations hereunder.

                                                                                                                                                           7
                                                                                                                                COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.8 Page 8 of 25


                                                                                                         1           47.   As explained above, Holista unilaterally and without cause terminated its two
                                                                                                         2 largest and most productive sales teams working under iGalen, the teams that were
                                                                                                         3 managed by O’Neill and Jorgenson.
                                                                                                         4           48.   Prior to their unilateral dismissal, O’Neill and Jorgenson accounted for more
                                                                                                         5 than 60% of Holista’s sales force and approximately 60%-70% of Holista’s sales volume.
                                                                                                         6 Their unilateral dismissal created additional fallout resulting in more than an 80%
                                                                                                         7 reduction in Holista’s overall sales force.
                                                                                                         8           49.   Tellingly, following the unilateral dismissals, Holista has failed to remit the
                                                                                                         9 monthly license fees and monthly royalty fees.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10           50.   The removal of O’Neill and Jorgenson, combined with the subsequent fallout
                                                                                                        11 of the loss of more of Holista/iGalen’s salesforce, constitutes a material change in sales
                                                                                                        12 personnel, sales and marketing capability, and financial condition of Holista that has
TUCKER ELLIS LLP




                                                                                                        13 prevented and continues to prevent Holista from fulfilling its contractual obligations.
                                                                                                        14           51.   Accordingly, on January 8, 2019, ATM terminated the Agreement pursuant
                                                                                                        15 to Section 8.2(c) via written notice to Holista (the “Termination Letter”). A true and correct
                                                                                                        16 copy of the Termination Letter is attached as Exhibit B.
                                                                                                        17           52.   Holista, however, disputes that the firings created a material change in its sales
                                                                                                        18 personnel, sales and marketing capability, and financial condition, and disputes the validity
                                                                                                        19 of the Termination Letter. A true and correct copy of Holista’s Letter is attached as Exhibit
                                                                                                        20 C.
                                                                                                        21           53.   As a direct and proximate result of Holista’s acts complained of herein, ATM
                                                                                                        22 has been forced to retain the law firms listed in the caption, and has agreed to pay these
                                                                                                        23 firms a reasonable fee for their services, and to pay all costs associated with the prosecution
                                                                                                        24 of this matter.
                                                                                                        25
                                                                                                        26                                  FIRST CAUSE OF ACTION
                                                                                                        27                                   Breach of Written Contract
                                                                                                        28           54.   ATM repeats and realleges paragraphs 1 through 53 as if fully set forth herein.

                                                                                                                                                            8
                                                                                                                             COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.9 Page 9 of 25


                                                                                                         1           55.   ATM and Holista entered into a binding written agreement (i.e. the
                                                                                                         2 Agreement).
                                                                                                         3           56.   ATM adhered to its contractual obligations.
                                                                                                         4           57.   Holista has breached this Agreement by failing to make the required monthly
                                                                                                         5 license fees and royalty payments, failing to address and handle all customer relations,
                                                                                                         6 failing to reimburse ATM for speaking fees and travel-related expenses, and causing a
                                                                                                         7 material change in sales personnel, sales and marketing capability, and financial condition
                                                                                                         8 of Holista during the term of the Agreement.
                                                                                                         9           58.   As a direct and proximate result of the foregoing breaches, ATM has been
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 damaged in amount to be proven at trial, but in excess of the seventy-five-thousand-dollar
                                                                                                        11 jurisdiction threshold mandated by 28 U.S.C. 1332(a).
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13                                SECOND CAUSE OF ACTION
                                                                                                        14                                       Declaratory Relief
                                                                                                        15      (28 U.S.C. § 2201; Cal. Code Civ. Proc. § 1060; Business and Professions Code §
                                                                                                        16                                              16600)
                                                                                                        17           59.   ATM repeats and realleges paragraphs 1 through 53 as if fully set forth herein.
                                                                                                        18           60.   Section 5.2(b) of the Agreement, titled, Exclusivity, provides, in pertinent
                                                                                                        19 part,
                                                                                                                           Following the termination of this Agreement, Ahrens further
                                                                                                        20
                                                                                                                           agrees to refrain from providing services to any individual or
                                                                                                        21                 entity operating in the MLM industry that competes with Holista
                                                                                                                           for a period of three (3) years following the termination date.
                                                                                                        22
                                                                                                        23           61.   There is an actual, present, and bona fide controversy between ATM and
                                                                                                        24 Holista as to Dr. Ahrens post-termination obligations under Section 5.2(b) of the
                                                                                                        25 Agreement.
                                                                                                        26           62.   Indeed, ATM and Dr. Ahrens wish to pursue other employment possibilities,
                                                                                                        27 but Holista intends to enforce Section 5.2(b).
                                                                                                        28           63.   ATM believes Section 5.2(b), construed according to California law, is void

                                                                                                                                                           9
                                                                                                                             COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                             1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.10 Page 10 of 25


                                                                                                         1 and unenforceable as an unreasonable and unlawful restraint on Dr. Ahrens’ right to work,
                                                                                                         2 and ATM seeks a judicial declaration that it and Dr. Ahrens can pursue other gainful
                                                                                                         3 employment opportunities and declaring Section 5.2(b) is null and void.
                                                                                                         4
                                                                                                         5                                  THIRD CAUSE OF ACTION
                                                                                                         6                                        Declaratory Relief
                                                                                                         7       (28 U.S.C. § 2201; Cal. Code Civ. Proc. § 1060; Business and Professions Code §
                                                                                                         8                                               16600)
                                                                                                         9            64.   ATM repeats and realleges paragraphs 1 through 53 as if fully set forth herein.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10            65.   Section 8.2(c) of the Agreement provides that ATM may immediately
                                                                                                        11 terminate the Agreement if there occurs “any material change in the management,
                                                                                                        12 ownership, control, sales personnel, sales and marketing capability, or financial condition
TUCKER ELLIS LLP




                                                                                                        13 of Holista that prevents Holista from fulfilling its obligations hereunder.”
                                                                                                        14            66.   ATM believes it validly terminated the Agreement via the Termination Letter
                                                                                                        15 on January 8, 2019.
                                                                                                        16            67.   However, on January 9, 2019, Holista disputed the validity of the Termination
                                                                                                        17 Letter, and stated it would “seek appropriate judicial redress based thereon.” See Exhibit C.
                                                                                                        18            68.   As such, there is an actual, present, and bona fide controversy between ATM
                                                                                                        19 and Holista as to whether the Agreement has been terminated, and ATM desires a judicial
                                                                                                        20 determination as to its rights and duties. ATM seeks a judicial declaration of the Parties’
                                                                                                        21 rights and duties as to whether the Agreement has been terminated.
                                                                                                        22
                                                                                                        23                                             PRAYER
                                                                                                        24            WHEREFORE, ATM prays for judgment in their favor and against Defendant
                                                                                                        25 containing the following provisions:
                                                                                                        26            1.    A declaration that Section 5.2(b) of the Agreement is void and unenforceable.
                                                                                                        27            2.    A declaration that the Agreement was terminated as of January 8, 2019.
                                                                                                        28            3.    For damages against Holista in an amount to be proven at trial, including pre-

                                                                                                                                                           10
                                                                                                                              COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                              1414337.2
                                                                                                             Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.11 Page 11 of 25


                                                                                                         1 and post-judgment interest,
                                                                                                         2            4.   For costs of suit, including attorneys’ and expert fees, expenses and
                                                                                                         3 disbursements; and
                                                                                                         4            5.   For such other and further relief as the Court deems just and proper.
                                                                                                         5
                                                                                                         6 DATED: January 24, 2019                        TUCKER ELLIS LLP
                                                                                                         7
                                                                                                         8                                                By: /s/Matthew I. Kaplan
                                                                                                         9                                                    Matthew I. Kaplan
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                              Attorneys for Plaintiff
                                                                                                        10                                                    ATM METABOLICS, LLC

                                                                                                        11
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13
                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                          11
                                                                                                                             COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF
                                                                                                              1414337.2
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.12 Page 12 of 25



              Exhibits to Complaint for Breach of Contract and Declaratory Relief

    Exhibit                                                                         Page No.
        A         Exclusive Product Management and Distribution Agreement              1
        B         January 8, 2019 letter terminating agreement                        11
        C         January 9, 2019 letter in response to January 8, 2019 letter        12




 1414561.1
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.13 Page 13 of 25




                   EXCLUSIVE PRODUCT MANAGEMENT AND DISTRIBUTION AGREEMENT

          This EXCLUSIVE PRODUCT MANAGEMENT AND DISTRIBUTION AGREEMENT ("Agreement") is entered
 into on the 9th day of January 2017 1 by and between ATM Metabolics, LLC ("ATM"), a Florida limited liability
 company located at 6039 Cypress Gardens Boulevard, No 313 1 Winter Haven, FL, USA 33884 1 and Holista Colltech,
 Ltd., ("Holista"), an Australian limited company located at Suite 12, Level 11 11 Ventnor Avenue, West Perth, WA,
 Australia 6005.

                                                      RECITALS

         WHEREAS, ATM is a company engaged in the research and development of a certain nutraceutical Product
 (EMULIN® and/or EMULIN PLUS® as further defined below,) and owns the confidential scientific and technical
 information, trade secrets, patents, and proprietary know-how concerning the Product;

         WHEREAS, Holista is engaged in the preparation, manufacture, distribution, and sale of nutraceutical
 Products throughout the world;

         WHEREAS, Holista desires to acquire an exclusive right and license to market, promote, distribute, and sell
 the Product on a worldwide basis, and to manage the ingredient sourcing and manufacture of the Product;

        WHEREAS, ATM desires to grant a license to Holista in accordance with the terms and conditions of this
 Agreement;

          NOW, THEREFORE, in consideration of the foregoing premises, and the respective representations,
 warranties, covenants and agreements set forth herein, and intending to be legally bound hereby, the Parties agree
 as follows:

                                                   AGREEMENTS

 SECTION ONE:       DEFINED TERMS

 1.1   Defined Terms: As used in this Agreement, and unless the context otherwise requires, capitalized terms
       shall have the meanings set forth below.

        (a)   "Agreement" shall mean this Agreement and all Schedules and Exhibits hereto.

        (b)   "Confidential Information" shall mean any and all regulatory, technical, manufacturing, business,
              financial, operational, administrative, marketing or economic information, data, documents, designs,
              patents, materials, Product samples and know-how pertaining to ATM or Holista, as the case may be,
              disclosed by either Party to the other Party in whatever form in connection with the performance of
              this Agreement by the Parties, as well as any and all written information, documents and designs of
              whatsoever kind marked in English, or otherwise identified, as confidential or proprietary or secret.

        (c)   "Intellectual Property" shall mean all patents, patent rights, designs, copyrights, trademarks, trade
              secrets and other legal interests (whether registered or otherwise) associated with the Product that are
              recognized or protected as intellectual property under the laws of the United States.

        (d)   "Know-How" shall mean all scientific and technical information, trade secrets and data owned by ATM
              relating to the Product, including all confidential technical-analytical, preclinical and clinical data,
              literature, bulletins and other pertinent information related thereto and which may be exclusively
              useful to Holista in marketing and selling the Product and/or in maintaining and in filing any necessary
              Governmental authorizations to sell the Product.




                                                           1

                                                                                                     Exhibit A, Page 1
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.14 Page 14 of 25




        (e)        "License" shall mean the exclusive Product distribution and management license granted to Holista as
                   detailed in Section 2 hereof.

        (f)        "Marks" sh al I mean a 11 trademarks, service marks, trade dress, logos, and trade names, together with
                   all translations, adaptations, derivations, and combinations thereof and including all goodwill
                   associated therewith, that may be associated with the Product.

        (g)        "Product" shall mean that certain nutritional supplement designed, developed, marketed, and sold by
                   ATM as detailed in US patent 7,943, 164 and any other worldwide patents, described as a natural,
                   over-the-counter plant-based compound that works with enzymes to metabolize carbohydrates and
                   lower blood sugar levels.

        (h)        "Territory" shall mean all countries and territories throughout the world.

        (i)    "Unit" shall mean any manner of container in which the Product is packaged for sale on an individual
               basis (i.e., bottle, jar, box, etc.) and shall be a "one month dose" which at the time of this contract is not
               more than 15 grams of product. "One month dose" can be in the future adjusted by mutual agreement,
               in writing, by both parties.

        (j)        "Market Segment" shall be "MLM" which is defined as "Multi-level Marketing" market segment. No
                   sales by Holista shall occur outside of an MLM system. EMULIN® and EMULIN PLUS™ will be sold
                   exclusively in this space and no where else. ATM will undertake to ensure these brands are exclusive to
                   Holista and de-linked to other brand efforts of ATM.


  SECTION     2.    LICENSE GRANT

  2.1   License. Conditioned upon Holista's continued satisfaction of the terms and conditions of this Agreement,
        ATM hereby grants to Holista and Holista hereby accepts, an exclusive license (including as to ATM) to do
        the following:

        (a) To market, promote, and sell the Product in the Territory and in the Market Segment, and to utilize the
             Know How, Marks, and Intellectual Property to further Holista's efforts to market, promote, distribute,
             and sell the Product.                                                                 ·

        (b) To oversee and control the sourcing of ingredients, manufacture, storage, and distribution of the
            Product on behalf of ATM.

        (c) Holista may market the Product only under the trademark EMULIN® and/or EMULIN PLUS® and shall
            not create or otherwise utilize any other Mark to identify the Product without the express written
            consent of the ATM.

        (d) EMULIN® and/or EMULIN PLUS® must contain the Product and shall not be used to represent any other
            product or be used as a "Bait and Switch" for the sales and distribution of any other product.



  2.2   Appointment of Subdistributors. Holista may appoint subdistributors to act on Holista's behalf; provided,
        however, that any compensation to such subdistributors shall be solely Holista's responsibility. Any
        agreement with such agent or subdistributor with respect to the Product shall be coterminous with this
        Agreement.

  2.3   No Other Rights. Except as expressly provided in this Agreement, no additional right, title or interest is
        granted by Licensee to Holista, and no right, title or interest is granted by Licensee to Holista relating to



                                                                2

                                                                                                            Exhibit A, Page 2
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.15 Page 15 of 25




         Products other than the Product. Holista agrees that ATM retains all of its right, title and interest in and to
         all Intellectual Property rights, including patents, trademarks, trade names, inventions, copyrights, know-
         how and trade secrets relating to the Product and the design, manufacture, operation or service of the
         Product. The use by Holista of any of these property rights is authorized only for the purposes herein set forth
        ·and upon termination of this Agreement for any reason such authorization will cease. Holista acknowledges
         and agrees that the rights to the Marks and other Intellectual Property granted to Holista pursuant to this
         Agreement are license rights only, and nothing contained in herein constitutes or shall be construed to be an
         assignment of any or all of ATM's rights in the Marks and other Intellectual Property.


  SECTION 3.     ROYALTIES

  3.1   Monthly Royalty: In consideration for the License granted herein, Holista agrees to pay a monthly royalty
        to ATM in the amount of Fifteen Thousand Dollars ($15,000.00 USD). The monthly royalty shall be payable
        on the 15th of each month following that in which this Agreement was executed.

  3.2   Sales Royalty: In further consideration for the license granted herein, Holista agrees to pay ATM an
        additional royalty for each Unit sold during the course of a given month in accordance with the following
        schedule:

        (a) For the first 2,500 Units: $i.oo USD/unit;
        (b) From the 2,501-5,000 Units: $0.80 USD/unit;
        (c) From the 5,001-7,500 Units: $0.60 USD/unit;
        (d) From the 7,501-10,000 Units: $0.40 USD/unit;
        (e) Above 10,000+ Units: $0.20 USD/unit;

        When Units are packaged and sold by the case, pallet, other package of multiple Units, or otherwise by the
        bulk, the sales royalty shall be calculated based on the number of equivalent Units that comprise the case,
        pallet, other package of multiple Units, or bulk sale. Holista shall calculate sales royalties for each month on
        or before the 15th of each month immediately following that in which sales took place. Sales royalty
        payments shall be made on the 15th of each month concurrent with the Monthly Royalty.

  3.3   Bulk Sales Royalty. In the event Holista sells the Product to a third party in the MLM space on a bulk weight
        basis, Holista agrees to pay ATM a royalty equivalent to the schedule in section 3.2 ..


  SECTION 4.     OBLIGATIONS OF HOLISTA

  4.1   Marketing and Sales. In marketing the Product, Holista agrees to exercise the same diligence, used by
        Holista in marketing its own Products. So long as Holista satisfies the criteria set forth in the previous
        sentence, all specific marketing strategies, plans and actions shall be within the discretion of Holista. Except
        as expressly set forth herein, Holista shall be solely responsible for all costs and expenses related to the
        advertising, marketing, promotion, and distribution of the Product and for performing its obligations
        hereunder.

  4.2   Sourcing and Manufacture. Holista shall be responsible for the sourcing of the ingredients that comprise
        the Product, and for arranging for the manufacture of the Product with suitable GMP adherent contract
        manufacturers that are approved by the applicable regulatory authorities and ATM. Holista shall further be
        responsible for coordinating with ATM to transparently get the best direct prices from all suppliers, and work
        with manufacturers to ensure the efficient production and distribution of the Product.

  4.3   Storage, Testing, and Delivery. Holista shall be responsible for storing and testing the Product at facilities
        that a re approved by the applicable regulatory authority, and for arranging for the delivery of the Product to


                                                            3
                                                                                                        Exhibit A, Page 3
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.16 Page 16 of 25




        customers.

  4.4   Intellectual Property Maintenance. Holista shall at its own cost and expense maintain all registrations to
        the Marks, patents, and other Intellectual Properties in force in the Territory. If Holista fails do so, ATM shall
        have the right, but not the obligation, to maintain such registrations. Further, Holista shall, at its own cost,
        maintain any patents, when granted, with respect to the Product. If Holista fails to do so, ATM shall have the
        right, but not the obligation, to maintain such patents.

  4.5   Customer Relations. Holista shall provide all customer relations to customers and end users of the Product,
        and respond to customer queries via email or telephone support line.

  4.6   Product Representations. Holista shall not make any representations with respect to the Product other than
        those expressly authorized in writing in ATM's written documentation. Holista shall at all times comply with
        all applicable rules in the Territory relating to the marketing and sale of the Product, and to accurately
        describe the Product, including its attributes, ingredients, effects, and side effects, in any marketing and
        advertising materials.

  4.7   Operations and Expenses. The detailed operations of Holista under this Agreement are subject to the sole
        control and management of Holista. Holista shall be responsible for all of its own expenses and employees.
        Holista shall provide, at its own expense, such office space and facilities, and hire and train such personnel,
        as may be required to carry out its obligations under this Agreement. Holista agrees that it shall incur no
        expense chargeable to ATM, except as may be specifically authorized in advance in writing in each case by
        ATM.

  4.8   Release. Holista shall hold ATM free and harmless from any claim, suit, or action directed against ATM by
        any third party arising as a consequence of damages, liability, losses, costs and expenses caused by (a)
        manufacturing errors; (b) non compliance with the applicable laws, rules, and regulations in the Territory
        governing the manufacture, storage, marketing, distribution, and sale of the Product, except for liabilities
        that solely arise from ATM's negligence.



  SECTION 5.    OBLIGATIONS OF ATM

  5.1   Cooperation and Support. At all times throughout the term of this Agreement and any renewals thereof,
        ATM shall cooperate with Holista to further its efforts under the License, and provide Holista with reasonable
        access to ATM staff in connection with the same as Holista may request, and otherwise provide reasonable
        support and assistance to Holista in connection with its sales efforts.

  5.2   Promotional Assistance. To assist Holista with the marketing and sale of the Product, upon request by
        Holista, ATM shall make Dr. Milton Joseph Ahrens ("Dr. Ahrens") available to conduct talks, guest in
        seminars, and otherwise take on speaking engagements to tout the benefits of the Product and the science
        behind its formulation. It will be endeavored that such engagements will be an average frequency of three
        per calendar quarter, recognizing that the frequency may be higher at the beginning of product launch. All
        parties recognize there may be time and schedule conflicts. However, all parties will endeavor in good faith
        to resolve such conflicts. It is understood and agreed that the following costs of such assistance shall be
        borne by Holista: (i) Speaking Fees: $500/appearance (North America); $31 500 for a week appearance
        overseas; and (ii) All travel-related expenses (taxis, car rental and premium economy class airline travel).

        (a) Book Authorship: At Holista's request, ATM shall also cooperate in the writing and production of a book
            about the Product, and provide information and background regarding its development, attributes, and
            the scientific basis for its efficacy. It is understood and agreed that Holista shall bear all costs associated
            with the writing and publishing of such a book, and will pay ATM royalties in connection with its sale in
            a manner to be agreed upon by the Parties at a later date.



                                                             4
                                                                                                          Exhibit A, Page 4
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.17 Page 17 of 25




        (b) Exclusivity: As Holista is investing time and resources to create an aura of credibility around Dr. Ahrens,
            it is understood and agreed that the promotional services provided to Holista as set forth in this
            Agreement shall be exclusive with respect to the Multi-Level Marketing (MLM) industry worldwide.
            Consequently, throughout the term of this Agreement, Dr. Ahrens shall agree to refrain from providing
            promotional services similar to those referenced in this Agreement to any other MLM company
            throughout the world. Following the termination of this Agreement, Ahrens further agrees to refrain
            from providing services to any individual or entity operating in the MLM industry that competes with
            Holista for a period of three (3) years following the termination date .

 . SECTION 6.    INDEMNIFICATION

  6.1   Indemnification by Holista. Holista shall indemnify, defend and hold harmless ATM, together with its
        officers, directors, shareholders, agents, and employees (the "ATM Indemnified Parties") from and against
        all liabilities, losses, claims, demands, assessments, fines, damages, costs and expenses (including, without
        limitation, reasonable attorneys' and consultants' fees and expenses and all costs of defense) (collectively,
        "Liabilities") that may be incurred on account of: (a) the infringement or misappropriation of any of the Marks
        arising out of the marketing and/or sale of the Product during the term of this Agreement; (b) the handling,
        storage, transportation, distribution, promotion, marketing, and sale of the Product by Holista; (c) any injury
        or death suffered by an end user of the Product that directly arises from a defect in the manufacturing of the
        Product or its ingredients; (d) a breach or inaccuracy of any representations or warranties made by Holista in
        this Agreement; and (e) the gross negligence or willful misconduct of Holista or any of their agents, directors,
        officers or employees. In any event triggering Holista's indemnification obligation hereunder, it shall, at its
        sole cost and expense, investigate, defend and otherwise deal with any suit, action, claim, complaint,
        investigation or proceeding in connection with the event.

  6.2   Indemnification by ATM. ATM shall indemnify, defend and hold harmless Holista, together with its officers,
        directors, shareholders, agents, and employees (the "Holista Indemnified Parties") from and against all
        Liabilities that may be incurred on account of: (a) the infringement or misappropriation of any patent, trade
        secret or other proprietary right arising out of the development of the Product during the term of this
        Agreement; (b) a breach or inaccuracy of any representations or warranties made by ATM in this Agreement;
        and (c) the gross.negligence or willful misconduct of ATM or any of its agents, directors, officers, or
        employees. In any event triggering ATM's indemnification obligation hereunder, it shall, at its sole cost and
        expense, investigate, defend and otherwise deal with any·suit, action, claim, complaint, investigation or
        proceeding in connection with the event.

  6.3    Additional Indemnification Provisions. The preceding Sections 6.1 and 6.2 notwithstanding, neither Party
         may settle or compromise any claim subject to indemnification without the other Party's approval if such
         settlement or compromise would deprive the other Party .of any material rights or interests it held prior to
         such settlement or compromise. The Indemnified Party shall have the right to employ counsel separate from
         counsel employed by the Indemnifying Party, and to participate in defense thereof. The reasonable expense
         of such counsel shall be the expense of the Indemnified Party unless the Indemnifying Party has failed to
         assume the defense of the Indemnified Party or employ reasonably satisfactory counsel. The Indemnifying
        ·Party shall reimburse the Indemnified Party on a monthly basis for all reasonable fees, costs and expenses
         incurred by the Indemnified Party promptly after submission of statements of expenses during the pendency
         of such proceeding or investigation. The rights of indemnification described herein will not apply to
         consequential damages sustained directly by a party (including, by way of example, such party's lost profits),
         but may include, without limitation; consequential damages sustained by third parties.

  6,4   Limitation of Liability. Except in the event of willful breach or to the extent of any liability to a third party in
        connection with the indemnification provisions set forth in Sections 6.1, 6.2, and 6.3, in no event shall Holista
        or ATM be liable for any claim under this Agreement for special, indirect and/or consequential damages,
        including lost profits or lost revenues.


                                                             5

                                                                                                          Exhibit A, Page 5
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.18 Page 18 of 25




  SECTION 7.     CONFIDENTIALITY AND NONDISCLOSURE

  7.1   Confidential Information: For the purposes of this Agreement, "Confidential Information" shall mean any
        information (whether in print, electronic, or other form), relating to the Product, including its underlying
        technology, designs, computer systems, software, research, business plans, sales or marketing methods,
        methods of doing business, customer lists, customer usages and/or requirements, or which was learned,
        discovered, developed, conceived, originated, or prepared during or as a result of any discussions between
        the Parties, that: (a) is identified by any Party as confidential; or (b) would reasonably be expected by the
        recipient to be confidential or proprietary based on the nature of the information contained therein and the
        circumstances in which the materials are provided. In addition, any work Product or portion thereof relating
        to or derived from any Confidential Information generated by the Parties, which discloses Confidential
        Information shall also be deemed to be Confidential Information.

  7.2   Exclusions from Confidential Information: "Confidential Information" shall not include: (a) Information
        regarding the Product which is approved for release by both parties; and (b) Information which the recipient
        receives from a third party without breach of this Agreement, and without the third party's breach of any
        obligation of confidentiality.

  7.3   Non-Disclosure: The parties agree to maintain such Confidential Information in secrecy at all times, and to
        take reasonable steps (including such steps as it takes to protect its own proprietary information), prior to
        and after termination of this Agreement, to prevent the duplication or disclosure of any Confidential
        Information, other than by or to its own employees or agents who must have access to such information to
        carry out the purposes set forth above. The parties agree to restrict circulation of Confidential Information
        within its own organization to those employees who need to receive such information to carry out the
        purposes set forth above, and to give such employees instructions to hold in confidence all such information
        made available to them and to use such information only for such purposes. In addition, except as specifically
        provided for herein, neither party shall release, use, sell, transcribe, transfer, publish, disclose, copy, display
        or reproduce any Confidential Information in any manner whatsoever, nor sha II it in any manner make such
        information, or any portion thereof, in any form whatsoever, available to any other employees, directors,
        consultants, contractors, agents, subsidiaries, or third parties.

  7.4   No Adequate Remedy at Law: Each party acknowledges and agrees that it will have no adequate remedy
        at law if there is a breach or threatened breach of this Agreement and, accordingly, that the non-breaching
        party shall be entitled to an injunction against such breach. Nothing herein shall be construed as a waiver of
        any other legal or equitable remedies that may be available to the non-breaching party if the other party
        breaches this Agreement.


  SECTION 8. TERM AND TERMINATION

  8.1   Term. The License granted under this Agreement shall commence upon execution of this Agreement by
        both parties and continue for a period offive (5) years thereafter. This Agreement shall automatically renew
        for additional five-year terms unless terminated by either party at least ninety (90) days prior to the
        expiration of a term.

  8.2   Termination. This Agreement may be terminated prior to the expiration of the initial term as follows:

        (a)    By either party based upon the other party's breach of any material term or condition of this
               Agreement; provided, however that the non-breaching party must notify the other of the nature of the
               breach in writing, which must describe the nature of the breach in detail. The breaching party shall then
               have a sixty (60) day cure period in which to cure the breach, or, if such breach cannot be reasonably


                                                             6
                                                                                                         Exhibit A, Page 6
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.19 Page 19 of 25




               cured within said period, such longer period as is commercially reasonable to cure such breach. If after
               such period the breaching party is still in material breach of contract, the other Party shall have the right
               to cancel this Agreement forthwith, without prejudice to any obligations or liabilities of either Party
               already accrued prior to such termination.

        (b)    By either party, effective immediately, ifthe other party should become the subject of any voluntary or
               involuntary bankruptcy, receivership, or other insolvency proceedings or make an assignment or other
               arrangement forthe benefit of its creditors, or if such other party should be nationalized or have any of
               its material assets expropriated; or

        (c)   By ATM, effective immediately, if there should occur any material change in the management,
              ownership, control, sales personnel, sales and marketing capability, or financial condition of Holista that
              prevents Holista from fulfilling its obligations hereunder.

        (d) By mutual written agreement.

  8.3   Rights Upon Termination. Upon termination of this Agreement for any reason, all rights granted to Holista
        hereunder shall cease, and the license granted to Holista shall be considered null and void, and of no force or
        effect. Holista will within sixty (60) days refrain from using any of the ATM Marks, accepting new purchase
        orders, and otherwise conducting all manufacturing, distribution, sales, and other activities on behalfof ATM
        and shall return to ATM and immediately cease all use of Confidential Information previously furnished by
        ATM. Notwithstanding the foregoing, Holista shall fulfill all purchase orders submitted as of the date of
        termination with its then-current inventory. Holista shall take any desirable and necessary step, as permitted
        by applicable law, to return to ATM or to any other company designated by ATM in writing, the possibility
        for marketing the Product within the Territory.

  8.4   Purchase of Inventory. Upon termination of this Agreement for any reason, ATM, at its option, will purchase
        from Holista at the price paid by Holista, and Holista agrees to sell to ATM upon exercise of said option, all or
        any part of remaining inventories after fulfillment of existing purchase orders at Holista costs, plus
        transportation and handling, provided that such inventories/stock conform to the provisions of the present
        Agreement. Such option shall be exercised by written notice within sixty (60) days from effective date of
        termination. Should ATM not exercise such option, and notwithstanding the termination of the License,
        Holista shall be entitled to sell the Product at prices that will not perturb the market and/or the ordinary
        distribution of the Product by ATM or any new distributor.


  SECTION q. REPRESENTATIONS, WARRANTIES, AND COVENANTS

  9.1   By ATM. ATM hereby represents, warrants, and covenants the following:

        (a) It is a duly organized, validly existing company under the laws of the United States and the State of
              Florida;

        (b) It has the requisite authority and the unrestricted right to execute and deliver this Agreement and to
              perform its obligations hereunder in accordance with the terms of this Agreement;

        (c) ATM's rights in the Product, including all rights in the Intellectual Property, Marks, and Know-How, are
              free and clear of all liens, security interests, or either encumbrances;

        (d) The execution and performance of this Agreement are not and will not be in violation of, or constitute a
              default under, or conflict with the organic documents of ATM, any judgment, decree, order or award of
              any court, governmental body or arbitrator having jurisdiction over ATM, any applicable law, or any
              contract or other obligation to which ATM is a party or by which it is bound;


                                                              7

                                                                                                          Exhibit A, Page 7
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.20 Page 20 of 25




         (e) There are no investigations, adverse third party allegations, actions, or claims against ATM, including any
              pending or, to it's knowledge, threatened action against ATM, in any court or by or before any
              governmental body or agency, with respect to the Product, or its obligations set forth herein which may
              adversely affect ATM's ability to perform its obligations under this Agreement;

         (f) The manufacture, sale or use of the Product provided by Holista under this Agreement will not infringe
               any patent right, trade secret or other government grant of intellectual property of any third party, or
               otherwise violate any applicable laws

         EXCEPT FOR THE REPRESENTATIONS, WARRANTIES, AND COVENANTS UNDER THIS AGREEMENT,
         ATM MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCT,
         INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR WARRANTY OF
         FITNESS FORA PARTICULAR PURPOSE.

  9.2    By Holista. Holista hereby represents, warrants, and covenants the following:

         (a) It is a duly organized, validly existing company under the laws of Australia and the State of Western
             Australia;

         (b) It has the requisite authority and the unrestricted right to execute and deliver this Agreement and to
             perform its obligations hereunder in accordance with the terms of this Agreement;

         (c)   It currently possesses and shall, at its own cost, maintain all necessary licenses, permits, registrations, or
               approvals required by relevant governmental agencies in connection with the manufacture, filling,
               package, storage, marketing, sale, and shipment of Product, and is in compliance in all material respects
               with such licenses, permits, registrations and approvals;

         (d) Any Product delivered by or on behalf of Holista shall, at time of shipment have been formulated,
               manufactured, packaged and stored at facilities approved by relevant authority, in conformity with
               CGMP requirements, the Product specifications, and applicable law, and shall not be adulterated,
               misbranded or otherwise determined to be in violation of any applicable statute, rule, or regulation;

         (e) There are no investigations, adverse third party allegations, actions, or claims against Holista, including
              any pending or, to its knowledge, threatened action against Holista, in any court or by or before any
              governmental body or agency, with respect to the Product, or its obligations set forth herein which may
              adversely affect Holista's ability to perform its obligations under this Agreement;

         (g) Holista will comply with any applicable law, regulations, governmental order, ethical code, related to or
               in connection with the activity of promotion and marketing of the Product in the Territory.


  SECTION      10.   GENERAL PROVISIONS

  10.1     No Waiver: No delay or omission to exercise any right, power, or remedy accruing to a party on any breach
           or default of the other party under the terms of this Agreement shall impair any such right, power, or
           remedy of the non-defaulting party, nor shall it be construed to be a waiver of any such breach or default,
           or an acquiescence in such breach or default, or waiver of or acquiescence in any similar breach or default
           occurring later; nor shall any waiver of any single breach or default be considered a waiver of any other
           prior or subsequent breach or default.

  10.2     Notices. Any notice or other communication required or permitted to be given under the terms of this
           Agreement shall be mailed, emailed, or delivered to the other party at the intended recipient's confirmed


                                                               8

                                                                                                            Exhibit A, Page 8
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.21 Page 21 of 25




         address, and shall be effective and deemed received: (i) via e-mail at the designated e-mail address of the
         receiving Party, with delivery confirmation; (ii) via U.S. mail, if mailed three (3) days after placement in the
         United States mail postage prepaid, by registered or certified mail, return receipt requested, (iii) if via
         overnight mail, on the day delivered, or (v) if personally delivered, when delivered to the last known
         address of Buyer and/or Seller.

  10.3   Applicable Law. The execution of this Agreement and performance hereunder shall be governed by the
         State of California irrespective of conflict of law rules. In the event any Party hereto institutes any legal
         action in connection with any matter contained this Agreement, such legal action shall be instituted in San
         Diego County, California. Each Party hereto waives any objection which it may have at any time to the
         venue of any suit, action or proceeding arising out of or relating to the Agreement, brought in such Courts
         and waives any claim that such suit, action or proceeding brought in any such Courts has been brought in
         an inconvenient forum or that such Court lacks jurisdiction of said Party. The Agreement will be construed
         in accordance with and governed by the laws ofthe State within which any legal action is commenced.
         Process may be served on either Party in the manner authorized by applicable law or Court Rule.

  10.4   Assignment. This Agreement shall inure to the benefit of and be binding upon the Parties hereto and their
         respective successors and assigns. Notwithstanding the foregoing, this Agreement and the Parties' rights
         and obligations under this Agreement shall not be assigned by a party to another Person without the prior
         written consent of the other Parties.

  10.5   Entire Agreement. This Agreement, together with the Schedules and Exhibits attached hereto and the
         certificates delivered in connection herewith, embodies the entire agreement and understanding of the
         Parties hereto and supersedes any prior agreement or understanding between the Parties with respect to
         the subject matter of this Agreement.

  10.6   Severability. If any provision of this Agreement is held to be invalid by a court of competent jurisdiction,
         then the remaining provisions will nevertheless remain in full force and effect. The parties agree to
         renegotiate in good faith those provisions so held to be invalid to be valid, enforceable provisions which
         provisions shall reflect as closely as possible the original intent of the parties, and further agree to be bound
         by the mutually agreed substitute provision.

  10.7   Force Majeure. Except for payment of monies, neither party shall be liable for failure to fulfill its
         obligations under this Agreement or any purchase order issued hereunder or for delays in delivery due to
         causes beyond its reasonable control, including, but not limited to, acts of God, man-made or natural
         disasters, earthquakes, fire, riots, flood, material shortages, strikes, delays in transportation or inability to
         obtain labor or materials through its regular sources. The time for performance of any such obligation shall
         be extended for the time period lost by reason of the delay.

  10.8   Headings. Headings of paragraphs herein are inserted for convenience of reference only and shall not
         affect the construction or interpretation of this Agreement.

  IN WITNESS WHEREOF, the parties have executed this Exclusive Product Management and Distribution
  Agreement as of the date first above written.

  ATM METABOLICS, LLC                                           HOLISTA COLLTECH, LTD.




  Name: M. Joseph Ahrens, PhD.




                                                            9

                                                                                                         Exhibit A, Page 9
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.22 Page 22 of 25




  Title:    Managing Director                             Title:

  Date:    6 February 2017                                Date:

  ACCEPTANCE BY DR MILTON JOSEPH AHRENS

  I, Dr. Milton Joseph Ahrens, acting individually and on my own behalf, do hereby accept and agree to the terms
  set forth in Section 5.2 of this Agreement.




           Milton Joseph Ahrens

  Date:     6 February 2017




                                                         10

                                                                                                 Exhibit A, Page 10
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.23 Page 23 of 25




                                     6400 North Andrews Avenue, Suite 500
                                         Fort Lauderdale, Florida 33309
                                 Tel: (754) 300-1500 www.ConceptLaw.com
                                 Fax: (754) 300-1501 Info@ConceptLaw.com


                                             January 8, 2019

 Via Email
 Holista Colltech, Ltd.
 Dr. Rajen Manicka (rajen.m@,holistaco.com)

  Law Offices of Seth W. Weiner
  Seth W. Weiner (seth@sethwienerlaw.com)

          Re:     Termination of Exclusive Product Management & Distribution Agreement

 Dear Dr. Manicka:

         As you may know, this frrm represents ATM Metabolics, LLC ("ATM") and Dr. Ahrens.
  We write to regrettably inform you that pursuant to Section 8.2(c) of the Exclusive Product
  Management and Distribution Agreement (the "Agreement") between ATM and Holista Colltech,
  Ltd., ATM hereby terminates said Agreement, effective immediately.

          Specifically, and at an absolute minimum, Holista's election to fire Dori O'Neill and Jana
  Jorgenson, and the subsequent fallout :from same, has resulted in a material change in Holista's
  sales personnel, sales and marketing capability, and overall financial condition, which has
  prevented (and will continue to prevent) Holista from carrying out its obligations under the
  Agreement as was intended by the parties. Nevertheless, should Holista contend that it continues
  to have the same capabilities and financial positioning as it held during O'Neill and Jorgenson's
  tenures, please advise by 12:00 pm PT on Friday, January 11, 2019 with a detailed explanation
  of how Holista believes it has such operational and financial infrastructure to fulfill all obligations
  under the Agreement as intended. Absent a satisfactory and timely substantiation of your
  wherewithal to fulfill your contractual obligations, ATM will consider this matter closed, and trusts
  that you will strictly adhere to your post-termination obligations pursuant to Section 8.3.

                                                 Regards,



                                                 Adam S. Goldman, Esq.
                                                 For the Firm
  Cc:     Dr. Joe Ahrens
          Matthew Kaplan, Esq.




                                                                                          Exhibit B, Page11
Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.24 Page 24 of 25

                       LAW OFFICES OF SETH W. WIENER
                             609 KARINA COURT
                           SAN RAMON, CA 94582
                                       (925) 487-5607
                             WWW.SETHWIENERLAW.COM

                                             January 9, 2019

    VIA ELECTRONIC MAIL
    info@conceptlaw.com

    Adam S. Goldman, Esq.
    The Concept Law Group, P.A.
    6400 North Andrews Avenue, Suite 500
    Fort Lauderdale, Florida 33309

    Re:     Holista Colltech, Ltd. v. Ahrens and ATM Metabolics, LLC, Superior Court of
            California for the County of San Diego, Case No. 37-2019-00055953-CU-BC-CTL
            Response to January 8, 2019 Letter re Termination of Exclusive Product Management
            and Distribution Agreement

    Dear Mr. Goldman,

         I am in receipt of your January 8, 2019 letter to Dr. Raj en Mani ck a purporting to terminate
    the Exclusive Product Management and Distribution Agreement (the "Agreement") between
    ATM Metabolics, LLC and Holista Colltech, Ltd. ("Holista") effective immediately. As you
    are aware, I represent Holista in the above-captioned lawsuit between our clients, and your
    direct communication with Dr. Manicka constitutes a violation of Rule 2-100 of the California
    Rules of Professional Conduct and Rule 4-4.2 of the Florida Rules of Professional Conduct.
    Please refrain from any further direct communications with my client.

         In response to your letter, there has not been any material change in the management,
    ownership, control, sales personnel, sales and marketing capability, or financial condition of
    Holista that prevents Holista from fulfilling its obligations under the Agreement, and your letter
    does not provide any support for your contention that Holista has failed to meet its contractual
    obligations. As such, ATM's unilateral termination of the Agreement is improper, and
    Holista will seek appropriate judicial redress based thereon.

          All of my client's rights and remedies are expressly reserved.

                                                   Very truly yours,
                                                           ..,..,..., _ /   -1   I
                                                     ~~-iivV~
                                                   Seth W. Wiener

     cc: Client
         Matthew Kaplan, Esq.




                                                                                            Exhibit C, Page12
                   Case 3:19-cv-00170-DMS-MDD Document 1 Filed 01/24/19 PageID.25 Page 25 of 25
    JS 44 (Rev. 06/17)                                                               CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                    DEFENDANfS
    ATM METABOLICS, LLC                                                                                                 HOLISTA COLLTECH LIMITED

        (b) County of Residence of First Listed Plaintiff                   _P_o_l_k,~F_L_ _ _ _ _ __                    County of Residence of First Listed Defendant
                                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (JN U.S. PLAJNTIFF CASES ONLY)
                                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


    Tu~~eMflFse[[(:fi'.:"{i'1'1l ~~d6".~lf6'6 Telephone Number)                                                           Attorneys (If Known)

    515 S. Flower St., 42nd Floor                                                                                                                                         '19CV0170 MMA MDD
    Los Angeles, CA 90071

    II. BASIS OF JURISDICTION (Place an "X" inOneBoxOn/;1                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "JC' in one Box for Plaintiff
                                                                                                                     (For Diversity Cases Only)                                               and One Box for Defendant)
    01        U.S. Government                   03    Federal Question                                                                        PTF               DEF                                          PTF      DEF
                Plaintiff                               (US. Government Not a Party)                            Citizen of This State          0 I              0 I      Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                           of Business In This State

    02        U.S. Government                   ~4    Diversity                                                 Citizen of Another State          ~2            0    2   Incorporated and Principal Place     0 5    0 5
                 Defendant                              (Indicate Citizenship of Parties i11 fte111 JIJ)                                                                    of Business In Another State

                                                                                                                Citizen or Subject of a           0 3           ~ 3      Foreign Nation                       0      06
                                                                                                                  Forei iCoun
    IV NATUREOFSUIT (P /ace an "X" in One Box Only_                                                                                                             erICkh ere fior: Nature ofS mt. Cd
                                                                                                                                                                                                 o e Descrmt1ons.
I                CONTRACT                                                   TORTS                                   FORFEITURE/PENALTY                              BANKRUPTCY                     OTHERSTATUTES             I
    0   110 Insurance                           PERSONAL INJURY                  PERSONAL INJURY                0 625 Drug Related Seizure             o 422 Appeal 28 use 158              0 375 False Claims Act
    0   120 Marine                          0   310 Airplane                   0 365 Personal Injmy -                 of Property 21USC881             0 423 Withdrawal                     0 376 Qui Tam (31 USC
    0   130 Miller Act                      0   315 Airplane Product                 Product Liability          0 690 Otl1er                                 28 USC 157                           3729(a))
    0   140 Negotiable Instrument                    Liability                 0 367 Health Care/                                                                                           0 400 State Reapportionment
    0   150 Recovery of Overpayment         0   320 Assault, Libel &                 Phannaceutical                                                      PROPERTY RIGHTS                    0 410 Antitrust
            & Enfurcement of Judgment                Slander                         Personal Injury                                                   0 820 Copyrights                     0 430 Banks and Banking
    0   151 Medicare Act                    0   330 Federal Employers'               Product Liability                                                 0 830 Patent                         0 450 Commerce
    0   152 Recovery of Defaulted                    Liability                 0 368 Asbestos Personal                                                 0 835 Patent - Abbreviated           0 460 Deportation
            Student Loans                   0   340Marine                             Injury Product                                                         New Drug Application           0 470 Racketeer Influenced and
            (Excludes Veterans)             0   345 Marine Product                    Liability                                                        0 840 Trademark                            Corrupt Organizations
    0   153 Recovery of Overpayment                  Liability                  PERSONAL PROPERTY                           LABOR                        SOCIAL SECURITY                    0 480 Consumer Credit
            of Veteran's Benefits           0   350 Motor Vehicle              0 370 Other Fraud                0 710 Fair Labor Standards             0 861 HIA (1395ft)                   0 490 Cable/Sat TV
    0   160 Stockholders' Suits             0   355 Motor Vehicle              0 371 Truth in Lending                  Act                             0 862 Black Lung (923)               0 850 Securities/Commodities/
    ~   190 Otl1er Contract                         Product Liability          0 380 Other Personal             0 720 Labor/Management                 0 863 DIWC/DIWW (405(g))                   Exchange
    0   195 Contract Product Liability      0   360 Other Personal                   Property Damage                   Relations                       0 864 SSID Title XVI                 0 890 Other Statutory Actions
    0   196 Franchise                               Injmy                      0 385 Property Damage            0 740 Railway Labor Act                0 865 RSI (405(g))                   0 891 Agricultural Acts
                                            0   362 Personal htjury -                Product Liability          0 751 Family and Medical                                                    0 893 Environmental Matters
                                                    Medical Maloractice                                                Leave Act                                                            0 895 Freedom oflnfonnation
I             REAL PROPERTY                       CIVIL RIGHTS                  PRISONER PETITIONS              0 790 Other Labor Litigation             FEDERAL TAX SIDTS                        Act
    0   210   Land Condemnation             0   440 Other Civil Rights           Habeas Corpus:                 0 791 Employee Retirement              0 870 Taxes (U.S. Plaintiff          0 896 Arbitration
    0   220   Foreclosure                   0   441 Voting                     0 463 Alien Detainee                   Income Security Act                    or Defendant)                  0 899 Administrative Procedure
    0   230   Rent Lease & f\iectment       0   442 Employment                 0 5 IO Motions to Vacate                                                0 871 IRS-Third Party                      Act/Review or Appeal of
    0   240   Torts to Land                 0   443 Housing/                          Sentence                                                               26 use 7609                          Agency Decision
    0   245   T01t Product Liability                Accommodations             0 530 General                                                                                                0 950 Constitutionality of
    0   290   All Otlier Real Property      0   445 A.mer. w/Disabilities -    0 535 Deatl1 Penalty                   IMMIGRATION                                                                 State Statutes
                                                    Employment                   Other:                         0 462 Naturalization Application
                                            0   446 Arner. w/Disabilities -    0 540 Mandamus & Other           0 465 Other hmnigration
                                                    Other                      0 550 Civil Rights                     Actions
                                            0   448 Education                  0 555 Prison Condition
                                                                               0 560 Civil Detainee -
                                                                                      Conditions of
                                                                                      Confinement

    V. ORIGIN            (Placea11 "X"i11011eBox011ly)
    P( I Original               D 2 Removed from                   D 3        Remanded from                D 4 Reinstated or       D 5 Transferred from     D 6 Multidistrict                          D 8 Multidistrict
              Proceeding            State Court                               Appellate Court                  Reopened                Another District             Litigation -                           Litigation -
                                                                                                                                           (specifY)                Transfer                               Direct File
                                                 Cite the U.S. Civil Statute under which you are filing (Do 11ot citej11risdictio11a/ statutes 1111/ess diversity):
    VI. CAUSE OF ACTION '"':""r:::..ie""~"'-·eS:::.sc'"'·~:.:.i~-'t~"'~""~;.:~'-ca-u-se-:---------------------------------­
                                                      8

                                                     Breach of Contract and Declarato                      Relief
    VII. REQUESTED IN     0                               CHECK IF TillS IS A CLASS ACTION                          DEMAND$                                          CHECK YES only if demanded in complaint:
         COMPLAINT:                                       UNDER RULE 23, F.R.Cv.P.                                   >$75,000.00                                     JURY DEMAND:                 ~Yes        DNo
    VIII. RELATED CASE(S)
                                                      (See instructions):
          IF ANY                                                               JUDGE                                                                       DOCKET NUMBER
    DATE
    01/24/2019
                                                                                   SIGNATURE OF ATTORNEY OF RECORD . .~-:?
                                                                                                                         .. /7      /'.'.~"'""/
                                                                                                                                  :Mt:./t:..L··
                                                                                                                                                -..
                                                                                                                                                  .//  .   _,
                                                                                                                                                                          .~•>
                                                                                                                                                                                 ·".7   •
                                                                                                                                                                                        ··~~·~····~·· .
    FOR OFFICE USE ONLY

        RECEIPT#                         AMOUNT                                         APPLYING !FP                                      JUDGE                                 MAG.JUDGE
